Citation Nr: 1401233	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-10 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of electrical shock, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and depression, and, if so, whether service connection for an acquired psychiatric disorder is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sleep apnea, and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sinusitis, and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of second degree burns of the right lower extremity, and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of second degree burns of the left lower extremity, and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral pes planus, and, if so, whether service connection is warranted.

8.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection, to include as secondary to an acquired psychiatric disorder, is warranted.

9.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for shin splints of the right lower extremity, and, if so, whether service connection, to include as secondary to pes planus, is warranted.

10.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for shin splints of the left lower extremity, and, if so, whether service connection, to include as secondary to pes planus, is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In addition to the issues listed on the title page, the January 2011 rating decision also determined that new and material evidence had not been received in order to reopen claims of entitlement to service connection for emphysema, gastrointestinal (GI) disturbances, diabetes mellitus, Peyronies disease, hearing loss, tinnitus, and scar on head.  The Veteran entered a notice of disagreement as to such denials in April 2011 and a statement of the case was issued in March 2012.  However, the Veteran limited his appeal to the issues listed on the title page of this decision in his April 2012 substantive appeal (VA Form 9) as well as the claims for hearing loss, tinnitus, and scar on head.  Therefore, the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection for emphysema, GI disturbances, diabetes mellitus, and Peyronies disease have not been perfected for appeal and are not properly before the Board.  Subsequently, by rating decision dated in August 2012, the RO granted service connection for hearing loss, tinnitus, and scar on head.  As such was a full grant of the benefits sought on appeal as to such issues, they are no longer before the Board.

In June 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Additionally, in November 2012, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been associated with the claims file.  At the time of his Board hearing, the Veteran submitted additional evidence and waived agency of original jurisdiction (AOJ) consideration of such evidence as well as evidence submitted in October 2012 and VA treatment records dated from 1995 to the present from various VA facilities.  38 C.F.R. § 20.1304 (2013).  Additionally, in October 2013, the Veteran again submitted additional evidence with a waiver of AOJ consideration.  Therefore, the Board may properly consider such newly received evidence.    

The Board recognizes that the Veteran has claimed entitlement to service connection for PTSD and depression, which was previously denied in a June 2009 rating decision; however, the record shows additional psychiatric diagnoses.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c)  (2012). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit  has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for PTSD and depression.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for PTSD and depression pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals additional VA treatment records dated through August 2012, which were considered by the AOJ in an August 2012 supplemental statement of the case.  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, sinusitis, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision dated and issued in June 2009, the RO denied the Veteran's claims of entitlement to service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degree burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities.

2.  Evidence added to the record since the final June 2009 RO denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degree burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities. 

3.  The Veteran does not have a current diagnosis of residuals of electrical shock during the appeal period. 

4.  The Veteran does not have a current diagnosis of residuals of second degree burns of the right lower extremity during the appeal period. 

5.  The Veteran does not have a current diagnosis of residuals of second degree burns of the left lower extremity during the appeal period

6.  Pes planus pre-existed the Veteran's entrance to active duty and did not increase in severity beyond the nature progression during service.  

7.  Shin splints of the bilateral lower extremities are not shown to be causally or etiologically related to any disease, injury, or incident during service, and were not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the Veteran's claims of entitlement to service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degrees burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degrees burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities .  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for residuals of electrical shock have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  The criteria for service connection for second degree burns of the right lower extremity have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2013).

5.  The criteria for service connection for second degree burns of the left lower extremity have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2013).

6.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

7.  The criteria for service connection, to include on a secondary basis, for shin splints of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for a residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degrees burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, sinusitis, and hypertension is deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's claims for service connection for residuals of electrical shock, second degrees burns of the bilateral lower extremities, pes planus, and shin splints of the bilateral lower extremities, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2010 letter, sent prior to the initial unfavorable decision issued in January 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  While such letter did not inform the Veteran of the evidence and information necessary to substantiate his claim for service connection for shin splints of the bilateral lower extremities on a secondary basis (i.e., as secondary to pes planus), the Board finds no prejudice to the Veteran in proceeding with a decision on this issue.  Specifically, as service connection for pes planus is denied herein, Veteran lacks legal grounds to establish entitlement to service connection for bilateral shin splints as secondary to such disability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The October 2010 letter also advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in July 2012 with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met. 

Additionally, as noted, in June 2011 and November 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO and the undersigned Veterans Law Judge, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.    

Here, during the June 2011 and November 2012 hearings, the DRO and the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the nature and etiology of his claimed disorders.  In this regard, the Veteran's contentions regarding service connection were discussed, to include the alleged in-service incidents causing such disorders, the current nature of the claimed disorders, and the Veteran's belief in a relationship between such disorders and service.  Additionally, with respect to his bilateral shin splints, testimony regarding the potential relationship between such disorder and his pes planus was obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as relevant to the issues decided herein, the hearing discussion did not reveal any additional evidence that might be available, but had not been associated with the claims file.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

This appeal arises out of the Veteran's claim that residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degrees burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities are related to his military service.     

New and Material Evidence Issues

The Veteran's service personnel records reflect that the Veteran participated in contingency operations in the vicinity of Beirut, Lebanon, from April 7, 1984, to August 1, 1984.  His service treatment records show that the Veteran had pes planus upon enlistment examination in October 1981.  Also, in an October 1981 report of medical history the Veteran reported "yes" to "ear, nose, or throat trouble," "foot trouble," "sinusitis," and "nervous trouble of any sort."  It was noted that he experienced sore throats, mild sinusitis, and nervousness and needed arch supports.  In February 1982, March 1982, and April 1982, the Veteran was treated for foot complaints.  Specifically, in February 1982, he was treated for blisters, pressure sores, and tinea pedis.  In March 1982, he twisted his right foot and experienced blisters on such foot.  The assessment was eversion sprain and blister.  In April 1982, he complained of pain in the arches to both feet for the prior three weeks.  The diagnosis was low arches and arch supports were provided.  An undated record reveals that the Veteran bruised his foot while walking.  The Veteran was treated for a second degree burn of the right leg in September 1982 resulting in a 1/2 inch by 1 inch scar.  He was also treated for sinusitis in May 1982, November 1982, and May 1983.  Additional records reflect complaints that were diagnosed as viral syndrome, sinus congestion, and/or a cold.  

Furthermore, the Veteran experienced an electrical shock in May 1983 due to a plug blowing up.  At that time, he complained of headache and numbness of the right hand.  There were no reported cardiac problems, external trauma, entrance/exit wounds, or burns.  Also, in June 1983, the Veteran reported that he was not sleeping well.  An October 1983 record reflects complaints of pain to the left foot in that the Veteran experienced a popping sound when walking.  The diagnosis was possible dry socket of the left ankle.  An undated record revealed treatment for a twisted left ankle.  In April 1984, it was noted that the Veteran had pain to the right foot after falling on the flight deck and he was treated for a soft tissue trauma to the right foot.  In November 1984, the Veteran was treated for tinea crucis pedis.  Such records are negative for any complaints, treatment, or diagnoses referable to hypertension and/or shin splints.  The Veteran's December 1984 separation examination showed that his "psychiatric," "sinuses," "lower extremities." "feet," and "heart" systems were normal upon clinical evaluation.   His blood pressure was noted to be 120/80.  With regard to the Veteran's skin, it was noted that he had "mild [tinea] [c]ruris."  

The Veteran submitted an original claim for service connection for all ten claims on appeal in January 2009.  In connection with this claim, the RO obtained the Veteran's service treatment and personnel records as well as VA treatment records dated from October 1999 through May 2009, which included a history of psychiatric problems since the age of eight related to childhood abuse issues, a diagnosis of PTSD in September 2006, and a diagnosis of depression in March 2009.  These records also showed a histories of obstructive sleep apnea as early as August 2006, allergic rhinitis as early as March 2009, and hypertension as early as May 2009.  

By rating decision dated and issued in June 2009 the RO denied service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degrees burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities.  

With regard to residuals of electrical shock, the RO noted the Veteran's May 1983 in-service electrical shock, but found that there was no evidence of residuals of electrical shock.     

With regard to PTSD/depression, the RO noted that, while there were diagnoses of PTSD and depression as early as September 2006, there were no psychiatric complaints during service or immediately after service and there was no evidence that the Veteran's current PTSD/depression were related to his military service.  Rather, the RO noted the Veteran's history of psychiatric problems since the age of eight related to childhood abuse issues.  

With regard to sleep apnea, the RO noted that the Veteran complained of sleeping problems in June 1983, but that there was no record of a diagnosis of sleep apnea or other sleep problem in service.  

With regard to sinusitis, the RO noted that the Veteran complained of sinus problems on enlistment examination and was treated for sinusitis in November 1982 and May 1983.  However, the RO noted that the Veteran currently had a diagnosis of allergic rhinitis and there was no indication of sinusitis.  

With regard to the second degree burns of the bilateral lower extremities issues, the RO noted the September 1982 in-service burn of the right leg, but indicated that there was nothing in service regarding the left leg and no evidence of a current skin disorder of the legs.  

With regard to pes planus, the RO noted that the Veteran's October 1981 enlistment examination showed a diagnosis of pes planus and that there was no evidence of a worsening of pes planus during service.  

With regard to hypertension, the RO noted the Veteran's contention that his hypertension was related to diabetes and found that service connection for hypertension on a secondary basis was not warranted as the Veteran was not service-connected for diabetes.  The RO also noted that there was no indication of hypertension in the Veteran's service treatment records.  

With regard to bilateral shin splints, the RO noted the Veteran's contention that his shin splints were related to his pes planus and found that service connection for shin splints on a secondary basis was not warranted as the Veteran was not service-connected for pes planus.  The RO also noted that there was no indication of shin splints in the Veteran's service treatment records.  

Although the RO provided notice of the June2009  denial, the Veteran did not initiate an appeal.  In fact, there was no further communication from the Veteran until he submitted his application to reopens his claims in October 2010.  Therefore, the RO's decision of June 2009 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, such regulation is applicable as no evidence pertaining to the Veteran's claims for service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degree burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities was received prior to the expiration of the appeal period stemming from the June 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Thereafter, in October 2010, the Veteran requested to reopen his claims for service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degree burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities.  Since the June 2009 rating decision, 

In June 2011, the Veteran testified at a DRO hearing at the RO and, in November 2012, he and his spouse Veteran testified before the undersigned Veterans Law Judge in November 2012.  During his hearings, Veteran reported that he had no mental problems prior to service and experienced several traumatic events during service.  He indicated that he began having problems with shin splints in service due to constant running and exercise.  He indicated that his pre-existing pes planus was aggravated by his military service and that he was prescribed orthotic inserts during his service due to the increase in severity.  He indicated that he suffered from some sinus problems prior to service but that these problems increased in severity during service and since service to the point where he was taking antibiotics on an average of five times throughout the year for sinusitis.  With regard to the sleep apnea issue, the Veteran indicated that he was placed in the "gas chamber" longer than any other service member during military service and that he was exposed to biological agents while stationed in Lebanon in 1983.  He also indicated that he began to snore loudly in service and was tired all of the time.  With regard to the hypertension issue the Veteran testified that he was diagnosed with hypertension shortly after service and that this was secondary to his psychiatric problems.  With regard to the burns on his legs he recounted a history of boiling water falling on his legs from a pot and burning both of his legs.  With regard to the electrical shock issue he reported that he experienced numbness in both hands immediately after his in-service electrical shock and continued to experience numbness in both hands.    

Additionally, the Veteran was afforded a VA psychiatric examinations in January 2011, which showed diagnoses of anxiety disorder and dysthymic disorder, but not PTSD/depression and indicated that, while the Veteran's pre-existing psychiatric conditions were aggravated by his military service, the Veteran's current psychiatric problems were due to his life circumstances and not his military service.  

The Veteran was afforded several VA examinations in July 2012.  Significantly, he was afforded a VA peripheral nerves examination, which indicated that the Veteran had no peripheral nerve disorder and no residuals of his in-service electrical shock.  He was also afforded a VA legs/feet examination, which revealed diagnoses of pes planus and shin splints, but, with regard to the pes planus issue, showed that the Veteran's pes planus pre-existed military service and was not aggravated during military service.  With regard to the shin splints issue, the examiner noted that the Veteran's service treatment records were negative for shin splints and, thus, the examiner opined that it was less likely than not that the Veteran's current shin splints were related to his military service.  The Veteran was also afforded a VA sinuses examination which indicated that the Veteran's sinusitis pre-existed military service and was not aggravated during military service.  Finally, the Veteran was afforded a VA skin examination, which showed noted the Veteran's in-service burn of the right leg but indicated that there was no visible scar of the legs on examination.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to all of the issues discussed above, the Board finds that the evidence received since June 2009 rating decision is new and material.  Specifically, the January 2011 and July 2012 VA examination reports were not previously of record at the time of the June 2009 rating decision.  Also, additional VA treatment records as well as the Veteran's and his spouse's hearing testimony were not previously of record at the time of the June 2009 rating decision.  The newly received evidence includes competent lay testimony regarding the presence of residuals of electrical shock and burns of the bilateral extremities, as well as lay statements regarding the continuity of symptomatology with respect to all of the issues.  As indicated previously, such statements must be presumed credible for the purpose of determining whether new and material evidence has been received.  Justus, supra.  Furthermore, etiological opinions pertaining to a number of the issues were received.  Shade, supra.  As such evidence, in total, provides a more complete picture of the Veteran's current disability picture with respect to his claimed disorders and addresses the etiology of such disorders, the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degree burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities.  On this basis, the Board finds that new and material evidence has been received to reopen the claims for service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degree burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities. 

Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the instant case, the Veteran does not have a diagnosed chronic disease per VA regulations and, as such, presumptive service connection, to include on the basis of continuity of symptomatology, is not applicable.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Residuals of Electrical Shock & Second Degree Burns of the Bilateral Lower Extremities

As noted previously, the Veteran's service treatment records show that he experienced an electrical shock in May 1983 due to a plug blowing up.  At that time, he complained of headache and numbness of the right hand.  There were no reported cardiac problems, external trauma, entrance/exit wounds, or burns.  Service treatment records also showed that he was treated for a second degree burn of the right leg in September 1982 resulting in a 1/2 inch by 1 inch scar; however, such records are negative for burns to the left lower extremity.  Additionally, the remainder of the service treatment records are negative for any residuals associated with the electrical shock and/or burns to the legs.  Furthermore, the Veteran's December 1984 separation examination is negative for residuals of either of these incidents.  Significantly, the examination report notes normal "upper extremities" and normal "lower extremities" upon clinical evaluation.  

The Veteran was afforded a VA peripheral nerves examination in July 2012.  At such time, the examiner noted that the Veteran had a diagnosis of peripheral neuropathy as of 2012.  The examiner noted the Veteran's single in-service episode of electric shock in 1982.  Specifically, he observed that the Veteran had been evaluated and found not to have any cardiac arrhythmia with a negative examination.  No loss of consciousness was documented and the Veteran's separation examination was negative.  However, the examiner noted that the Veteran reported that, since the shock, he had numbness in all of his fingertips.  Upon examination, the Veteran complained of mild numbness in all four extremities.  Muscle and reflex testing were normal.  However, the Veteran had decreased sensation for light touch in his bilateral hand/fingers upon sensory examination.  The remainder of the sensory examination revealed normal sensation in the bilateral upper and lower extremities.  The examiner determined that the Veteran had mild incomplete paralysis of the radial, median, and ulnar nerves bilaterally.  The remainder of the nerves affecting the bilateral upper and lower extremities were noted to be normal.

Following an interview with the Veteran, a review of the claims file, and a physical examination, to include diagnostic testing, the examiner determined that the Veteran had a single episode of electric shock in service that resolved with no residual impairment.  In support of such opinion, the examiner noted that there was no objective documentation of any distal fingertip neuropathy.  Significantly, the examiner noted a January 2012 neurosurgery evaluation which did not document any neurological deficits.  The examiner opined that there was a disconnect between the findings on examination and the Veteran's subjective complaints with his medical records.  As such, the examiner concluded that the neurological complaints on examination were less likely related to an in-service injury in 1982 due to substantial documentation of no residual deficits/impairments.  

An August 2012 EMG/NCS consultation revealed electrodiagnostic evidence of median neuropathy at the bilateral wrists, ulnar neuropathy at the right wrist and elbow, and superimposed sensory polyneuropathy in the upper extremities.

The Veteran was also afforded a VA skin examination in July 2012.  The examiner noted the Veteran's documented in-service visit for a right leg burn in September 1982 which noted a 1/2 inch by 1 inch scar.  The examiner noted that the Veteran was treated with no follow-up visits documented and no problems noted on separation examination.  The examiner noted that there was no visible burn scar noted upon examination and opined that the Veteran had no scarring and/or residual impairments from his resolved second degree right leg burn from 1982.    

Additionally, as noted previously, the Veteran and his spouse testified at the hearings on appeal that he experienced numbness in his fingers as a result of the electrical shock and scar tissue, thin and sensitive skin, and discoloration of the bilateral lower extremities as a result of his in-service burns.

The Board finds the Veteran's claims for service connection for residuals of electrical shock and second degree burns of the bilateral lower extremities must be denied as he does not have a current diagnosis of any residuals of such in-service incidents at any point during the appeal period.  In this regard, the post-service VA records fail to show any present complaints, treatment, or diagnoses referable to residuals of such incidents.  Moreover, the July 2012 VA peripheral nerve and skin examiner's noted the Veteran's in-service injuries but found no residuals of those injuries on examination.  As indicated previously, such opinions are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiners' opinions.  There is no contrary medical opinion of record.  

In this regard, the Board notes that the Veteran is competent to describe the current nature and appearance of his upper and lower extremities, to include numbness in his fingers and scar tissue, thin and sensitive skin, and discoloration of the bilateral lower extremities.  However, he is not competent to relate such symptoms to the Veteran's in-service electrical shock and second degree burns of the bilateral lower extremities.  In this regard, the question of causation, to include the existence of residual disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the types of injuries caused by an electrical shock and/or burns.  As such, the question of whether the Veteran has residuals of his in-service electrical shock and/or burns may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert , supra.  In reaching such determination, the Board acknowledges that the Veteran has reported that his spouse, while not currently practicing, is a nurse.  However, she has not offered an etiological opinion regarding  such issues; rather, she has only offered her testimony in regard to the current condition of the Veteran's hands and bilateral lower extremities.

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of his claim, the Veteran does not have current diagnoses of residuals of electrical shock and/or second degree burns of the bilateral lower extremities.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such claimed residuals is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for residuals of electrical shock and second degree burns of the bilateral lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Pes Planus

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

As previously discussed, the Veteran's pes planus was noted upon his entry into active duty service.  Specifically, a physical examination in October 1981 indicated that the Veteran's feet needed arch supports.  The Veteran was referred for an orthotic consultation and found to have mild pes planus.  It was noted that the Veteran was fit for full duty with arch support.   Therefore, as pes planus was noted on his service entrance examination, it is the Veteran's burden, not VA's, to show an increase in severity of such disorder during or as a result of his service.

In this regard, the Board notes that the Veteran's service treatment records reflect that, in April 1982, he complained of pain in the arches to both feet for the prior three weeks.  The diagnosis was low arches and arch supports were provided.  The remainder of his service treatment records are negative for complaints, treatment, or diagnoses referable to pes planus.  In this regard, in February 1982, he was treated for blisters, pressure sores, and tinea pedis, and, in March 1982, he twisted his right foot and experienced blisters on such foot.  The assessment was eversion sprain and blister.  Additionally, an undated record reveals that the Veteran bruised his foot while walking.  An October 1983 record reflects complaints of pain to the left foot in that the Veteran experienced a popping sound when walking.  The diagnosis was possible dry socket of the left ankle.  An undated record revealed treatment for a twisted left ankle.  In April 1984, it was noted that the Veteran had pain to the right foot after falling on the flight deck and he was treated for a soft tissue trauma to the right foot.  The Veteran's December 1984 separation examination showed that his feet were normal upon clinical evaluation.   

Post-service, the Veteran continued to use arch sports and has complaints of intermittent foot pain.  At the July 2012 VA examination, examiner noted that the Veteran's pes planus was a pre-service condition as per documentation on enlistment examination and, therefore, less likely as not related to or caused by his military service.  The examiner also reviewed the service treatment records and noted that there was no documentation of any worsening or aggravation of his pes planus due to service.   In this regard, he specifically noted that the only time the Veteran sought treatment during service for his pes planus was in May 1982.   

In this case, the Veteran's pes planus was noted upon his entry into active duty service.  Moreover, such did not increase in severity beyond the nature progression during service and, therefore, service connection is not warranted.   In this regard, the Board places great probative value on the opinion provided by the VA examiner in July 2012.  In this regard, the examiner noted a pre-service diagnosis of pes planus.  The examiner also noted the lack of complaints or treatment related to pes planus while on active duty.  Thus, given these facts, the examiner opined that the Veteran's pes planus was not related to or aggravated by his military service.  As above, the examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records, and conducted a physical examination.  As such, the opinion was based on an accurate and complete factual premise. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the July 2012 VA examiner's opinion.  There is no contrary medical opinion of record.

In this regard, the Board notes that the Veteran is competent to describe the current nature of his pes planus.  However, he is not competent to offer an opinion as to whether his military service aggravated his pes planus beyond the natural progression.  In this regard, the question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the Board finds that the impact, if any, of the Veteran's activities during his military service on his pre-existing pes planus is a complex medical question as such involves the knowledge of the nature and expected progression of pes planus.  As such, the question of whether the Veteran's pes planus increased beyond the natural progression during service may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert , supra.  In reaching such determination, the Board acknowledges that the Veteran has reported that his spouse, while not currently practicing, is a nurse.  However, she has not offered an etiological opinion regarding such issue; rather, she has only offered her testimony in regard to the current condition of the Veteran's feet.

Therefore, for the foregoing reasons, the Veteran's claim for service connection for pes planus must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Shin Splints

As noted previously, the Veteran's service treatment records are negative for any complaints regarding shin splints.  Significantly, both the Veteran's October 1981 enlistment examination and December 1984 separation examination show normal lower extremities upon clinical evaluation. 

Additionally, post-service treatment records are negative for medical documentation of shin splints until July 2012.  As above, the Veteran was afforded a VA legs/feet examination in July 2012.  At that time the Veteran reported episodes of shin splints in service.  The examiner reviewed the Veteran's service treatment records and could not find any medical visits for shin splints in service.  Significantly, the examiner noted that the Veteran's December 1984 separation examination was negative for shin splints.  The examiner also noted that VA medical records were also negative for documented chronic problems with shin splints.  At the time of the July 2012 VA examination, the Veteran complained of episodic anterior shin pain with standing or walking too long.  The examiner noted the Veteran's complaints of shin splints and indicated that the Veteran, in fact, met the criteria for a diagnosis of shin splints.  The July 2012 VA examiner also noted that shin splints can be a common problem for those who have pes planus.  However, as above, the examiner noted that the Veteran's pes planus was a pre service condition as per documentation on enlistment examination and, therefore, less likely as not related to or caused by his military service.  The examiner also reviewed the service treatment records and noted that there was no documentation of any worsening or aggravation of his pes planus due to service.  The examiner further determined that there was no objective documentation of shin splints in service or in the post service medical records.  Thus, as there were no medical visits for shin splints during service, the examiner opined that the Veteran's shin splints were less likely as not related to his military service.  

Based on the above, the Board founds that service connection for bilateral shin splints is not warranted.  While the Veteran has a current diagnosis of shin splints, there is no objective medical evidence of the shin splints until the July 2012 VA examination, approximately 27 years after service.  Additionally, there is no probative evidence that the Veteran's current shin splints are related to his military service.  In this regard, his service treatment records are negative for any complaints, treatment, or findings referable to shin splints.  Moreover, is no medical opinion linking the Veteran's current shin splints to his military service.  The only medical opinion regarding shin splints indicates that the Veteran's shin splints are not related to military service.   As above, the examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records, and conducted a physical examination.  As such, the opinion was based on an accurate and complete factual premise. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the July 2012 VA examiner's opinion.  There is no contrary medical opinion of record.

In this regard, the Board notes that the Veteran is competent to describe the current nature of his shin splints.  However, he is not competent to offer an opinion regarding the relationship between his military service and his shin splints.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, such requires knowledge of the types of injuries caused by military duties, to include running, marching, etc.  As such, the question of the between his military service and his shin splints may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert , supra.  In reaching such determination, the Board acknowledges that the Veteran has reported that his spouse, while not currently practicing, is a nurse.  However, she has not offered an etiological opinion regarding such issue; rather, she has only offered her testimony in regard to the current condition of the Veteran's bilateral shin splints.

The Board also notes that the Veteran has alleged that his bilateral shin splints are caused or aggravated by his pes planus.  In this regard, the July 2012 VA examiner indicated that shin splints can be a common problem for those who have pes planus.  However, as discussed previously, the Veteran is not entitled to service connection for pes planus.  As such, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for bilateral shin splints as secondary to such disorder.  See Sabonis, supra.  In Sabonis, the Court held that in cases in which the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Insofar as service connection is not in effect for pes planus, i.e., the disability claimed by the Veteran to have proximally caused his bilateral shin splints, service connection on a secondary basis is not applicable under the law.  As there is no legal entitlement, the claims of entitlement to service connection for bilateral shin splints as secondary to pes planus is without legal merit. Id.   

Therefore, for the foregoing reasons, the Veteran's claim for service connection for bilateral shin splints must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for residuals of electrical shock, PTSD/depression, sleep apnea, sinusitis, second degree burns of the bilateral lower extremities, pes planus, hypertension, and shin splints of the bilateral lower extremities are reopened.

Service connection for residuals of electrical shock is denied.

Service connection for residuals of second degree burns of the right lower extremity is denied.

Service connection for residuals of second degree burns of the left lower extremity is denied.

Service connection for pes planus is denied.

Service connection for shin splints of the right lower extremity is denied.

Service connection for shin splints of the left lower extremity is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining reopened claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the acquired psychiatric disorder and sinusitis claims, the Veteran contends that his pre-existing acquired psychiatric disorder and sinusitis were aggravated by his military service.  As noted above, at the time of the Veteran's October 1981 military enlistment examination, his psychiatric system and sinuses were clinically normal.  However, in an October 1981 report of medical history, he reported a history of nervousness and sinusitis.  Service treatment records are negative for any complaints or findings referable to psychiatric problems but do show treatment for sinusitis in May 1982, November 1982, and May 1983.  Additional records reflect complaints that were diagnosed as viral syndrome, sinus congestion, and/or a cold.  The Veteran's December 1984 military separation examination again was negative for any psychiatric or sinus complaints.  His psychiatric system and sinuses were clinically normal upon evaluation.

As above, the Veteran was afforded a VA psychiatric examination in January 2011, which showed diagnoses of anxiety disorder and dysthymic disorder but not PTSD/depression and indicated that, while the Veteran's pre-existing psychiatric conditions were aggravated by his military service, his current psychiatric problems were due to his life circumstances and not his military service.  

Since such time, the Veteran has offered testimony regarding the various in-service incidents that he believed caused and/or aggravated his acquired psychiatric disorder.  Specifically, he alleges that (1) he was assaulted in boot camp; (2) subject to 'blanket parties;' (3) knew of a troop that was run to death in the company next door; (4) knew of a soldier that blew his knee off with a weapon on the rifle range; (5) was harassed by others due to his weight; (6) had friends in the Lebanon bombing who were killed; (7) witnessed the clearing of the way for choppers with weapons in Lebanon; (8) stored grenades in the cooler; (9) escorted body bags to the cooler; (10) suffered fear of hostile military or terrorist activities while in Lebanon; (11) witnessed a hit and run that killed a colonel in the Port of Haifa; and (12) was threatened when he was going to be a witness in a court martial.  In this regard, the Board notes that the Veteran's service personnel records reflect that the Veteran participated in contingency operations in the vicinity of Beirut, Lebanon, from April 7, 1984, to August 1, 1984.  

VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  A review of the record reveals that the Veteran has not been advised that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his claimed in-service stressor of being harassed and assaulted.  Such should be accomplished on remand.

Additionally, the Board finds that the AOJ should take any necessary steps, to include contacting the United States Army and Joint Services Records Research Center (JSRRC), to attempt to verify any of the aforementioned incidents.  In this regard, the AOJ should consider whether the Veteran's allegations of fear of hostile military or terrorist activities while in Lebanon are consistent with the type and circumstances of the nature of the Veteran's service in Lebanon.

Thereafter, the Veteran should be afforded another VA examination so as to address whether the Veteran's current psychiatric disorder is related to his military service, to include on the basis of aggravation of a pre-existing disorder.

The Veteran was also afforded a VA sinuses examination in July 2012 which indicated that the Veteran's sinusitis pre-existed military service and was not aggravated during military service.  However, such examiner did not consider the proper legal standard.  Therefore, an addendum opinion is required to address whether the Veteran's current sinusitis is related to his military service, to include on the basis of aggravation of a pre-existing disorder.

With regard to the sleep apnea issue, as above, in a June 1983 service treatment the Veteran reported that he was not sleeping well.  Also, during the November 2012 Board hearing, the Veteran indicated that he was placed in the "gas chamber" longer than any other service member during military service and that he was exposed to biological agents while stationed in Lebanon in 1983.  He also indicated that he began to snore loudly in service and was tired all of the time.  Furthermore, VA treatment records show that the Veteran was diagnosed with sleep apnea in approximately January 2005 when he underwent a sleep study.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current sleep apnea may be related to his military service.  The June 1983 in-service complaints of trouble sleeping and the Veteran's reports of snoring loudly and being tired all of the time during the November 2012 Board hearing are sufficient to trigger the duty on the part of VA to provide an examination as to the sleep apnea claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his sleep apnea.

With regard to the hypertension claim, the Veteran claims that he is entitled to service connection for hypertension secondary to an acquired psychiatric disorder.  The Board finds that the issue of entitlement to service connection for hypertension is inextricably intertwined with the remanded claim for service connection for an acquired psychiatric disorder.  Therefore, the Board may not properly review the Veteran's claim for entitlement to service connection for hypertension until the AOJ develops and adjudicates the Veteran's remanded claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).  Additionally, while on remand, the Veteran should be provided with VCAA notice as to the information and evidence necessary to substantiate the secondary aspect of such claim.

Finally, at his hearings, the Veteran identified additional private treatment records referable to his acquired psychiatric disorder, to include those generated while he was in college, to include those at George State University, and from physicians in North Carolina.  Therefore, the Veteran should be provided with an opportunity to identify any VA or non-VA treatment records pertaining to his remanded claims and, thereafter, all identified records should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Relevant to the Veteran's claimed in-service incidents of being harassed and assaulted, he should be sent a letter that informs him of additional sources that may help substantiate his claim.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. He should be advised that he may also submit any evidence showing a change in behavior. Examples of such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for hypertension as secondary to an acquired psychiatric disorder.  

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder, sleep apnea, sinusitis, and hypertension since service, to specifically include records referable to his acquired psychiatric disorder generated while he was in college, to include those at George State University, and from physicians in North Carolina.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  The AOJ should take any necessary steps, to include contacting the JSRRC, to attempt to verify any of the aforementioned incidents.  In this regard, the AOJ should determine whether the Veteran's allegations of fear of hostile military or terrorist activities while in Lebanon are consistent with the type and circumstances of the nature of his service in Lebanon.

4.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

In this regard, the AOJ should specifically include documentation as to whether any of the Veteran's alleged in-service incidents (see above) have been verified and a report as to whether the Veteran's allegations of fear of hostile military or terrorist activities while in Lebanon are consistent with the type and circumstances of the nature of his service in Lebanon.  

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

(a) Does the evidence of record clearly and unmistakably show that the Veteran had an acquired psychiatric disorder that existed prior to his entry onto active duty in February 1982?  If so, what acquired psychiatric disorder(s)?

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting acquired psychiatric disorder(s) was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's military service?  

(d) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor, to include his allegations of assault and harassment during service and/or, if determined to be consistent with the type and circumstances of the nature of his service in Lebanon by the AOJ, his allegations of fear of hostile military or terrorist activities while in Lebanon.  

The examiner's attention is directed to the October 1981 enlistment examination showing a normal psychiatric system, an October 1981 report of medical history wherein the Veteran reported a history of nervousness, the December 1984 separation examination showing a normal psychiatric system, as well as post-service treatment records showing psychiatric treatment as early as October 1999 which note a history of psychiatric problems since the age of eight related to childhood abuse issues.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed acquired psychiatric disorder.      

A complete rationale should be provided for any opinion expressed.  

5.  After obtaining any outstanding treatment records, return the claims file, to include a copy of this remand, to the July 2012 VA sinuses examiner for an addendum opinion.  If the examiner who drafted the July 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to the following:  

(a) Does the evidence of record clearly and unmistakably show that the Veteran had sinusitis that existed prior to his entry onto active duty in February 1982?   

(b) If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting sinusitis was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that any currently diagnosed sinusitis is related to the Veteran's military service?     

The examiner's attention is directed to the October 1981 enlistment examination showing normal sinuses, an October 1981 report of medical history wherein the Veteran reported a history of sinusitis, in-service treatment for sinusitis and other similar issues, the December 1984 separation examination showing normal sinuses, the Veteran's allegations that he was held in the gas chamber too long, as well as post-service treatment records showing an impression of allergic rhinitis as early as March 2009 and a May 2013 computed tomography scan for suspected sinusitis.  The examiner is also notified that the Veteran is competent to report as to the onset and continuity of symptomatology of his claimed sinus disorder.      

A complete rationale should be provided for any opinion expressed.  

6.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his sleep apnea.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should indicate whether the Veteran currently has sleep apnea.  Thereafter, he or she should provide an opinion as to whether it is as least as likely as not that the Veteran's sleep apnea/any other sleep disorder is related to his military service.

The examiner should specifically address the Veteran's reported history of this disorder in service (to include the June 1983 in-service complaints of trouble sleeping) as well as the Veteran's reports of snoring loudly and being tired all of the time during the November 2012 Board hearing.  A complete rationale should be given for all opinions and conclusions expressed.  

7.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


